Citation Nr: 1002738	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether the Veteran is eligible for VA Educational 
Assistance beyond August 26, 2007, pursuant to Chapter 30, 
Title 38, of the United States Code.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 26, 1993 to 
August 25, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the 
Education Center at the St. Louis RO.


REMAND

After reviewing the record, the Board finds that there are 
missing documents relevant to the Veteran's appeal.  
Therefore, additional development of the record is 
warranted prior to further consideration by the Board.  
Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

In February 2008, the RO received the Veteran's substantive 
appeal, VA Form 9.  However, not all of the pages of the 
appeal have been associated with the claims folder.  
Attempts to obtain the missing pages directly from the RO, 
electronically, have been unavailing.  

In addition, the Board notes that it has received only the 
Veteran's education file to review.  Her claims file has 
not been received; however, it is potentially relevant to 
her appeal.  

In light of the foregoing, the case is remanded for the 
following actions:

1.  Contact the Veteran and request 
that she provide VA with a complete 
copy of her February 2008 substantive 
appeal, VA Form 9.  If the Veteran is 
unable to procure the requested 
document, she should be advised that 
she may submit additional argument in 
support of her claim. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.

2.  Associate the Veteran's claims file 
with her education folder, and forward 
them both to the Board.

3.  Should the acquisition of the 
foregoing materials include relevant 
documentation not previously considered 
by the RO in rendering its June 2007 
decision, readjudicate the issue of 
whether the Veteran is eligible for VA 
Educational Assistance beyond August 
26, 2007, pursuant to Chapter 30, 
Title 38, of the United States Code.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, she must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

If, in rendering its July 2007 
decision, the RO considered all of the 
relevant evidence noted in parts 1 and 
2 above, no further adjudication is 
necessary; and the case should be 
returned directly to the Board. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to 
do so.  However, she is advised that she has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


